                             IN THE UNITED STATES DISTRICT COURT

                               FOR THE EASTERN DISTRICT OF TEXAS

                                              LUFKIN DIVISION


PEDRO A. GARCIA                                          §

VS.                                                      §                 CIVIL ACTION NO. 9:17-CV-72

JOHN P. BOLTON, et al.,                                  §

  MEMORANDUM OPINION AND ORDER RE MOTION FOR SUMMARY JUDGMENT
       Plaintiff, Pedro A. Garcia, an inmate formerly confined at the Polunsky Unit with the Texas

Department of Criminal Justice, Correctional Institutions Division, proceeding pro se and in forma

pauperis, filed this civil rights action pursuant to 42 U.S.C. § 1983 against defendants John P.
Bolton, Sean R. Burks, Johnny R. Farris, Patricia Garney, and Joseph Smith.

       The Court referred this matter to the Honorable Keith Giblin, United States Magistrate Judge,

at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court. The

Magistrate Judge recommends plaintiff’s motion for summary judgment be denied (docket entry no.

78).

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge were filed by the parties.1




       1
           Plaintiff received a copy of the Report and Recommendation on February 6, 2019 (docket entry no. 87).
                                            ORDER

      Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct,

and the report of the Magistrate Judge is ADOPTED.


             So ORDERED and SIGNED March 20, 2019.




                                                       ____________________________
                                                        Ron Clark, Senior District Judge




                                               2
